Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “LID POSITION DETERMINATIONS BASED ON SCANS OF ZONES” [Closest Prior Art: Hayamizu (US-2019/0227426): Figs 4-8 (45, 46), par 0038-0039, 0052-0073; Tsukada (US-10,353,650): Fig 5 (102, 103), col 5, line 40-col 6, line 14; Hoshi (US-7,782,498): col 10, lines 31-54, col 20, lines 39-56; Kashiwagi (US-2015/0009518): Figs 5A-5B, par 0091-0096; Shimizu (US-2018/0309894): par 0021, 
Hayamizu in view of Tsukada, Hoshi, Kashiwagi, Shimizu, Elliot, Takahashi and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “An apparatus comprising: a scan surface comprising: a first zone; and a second zone; an image sensor to scan the scan surface; a lid coupled to the scan surface, the lid having an open position and a closed position relative to the scan surface, the lid to cover the first zone and the second zone when the lid is in the closed position; and a controller to cause the image sensor to scan the first zone and the second zone, the controller to determine whether the lid is in the closed position based on a comparison of the scan of the first zone and the scan of the second zone” as recited in independent claim 1;
“A non-transitory computer-readable medium to store machine-readable instructions that, when executed by a processor, cause the processor to: scan a first zone of a scan surface; scan a second zone of the scan surface; compare the scan of the first zone with the scan of the second zone; and determine whether a lid is open based on the comparison” as recited in independent claim 6;
“A method comprising: scanning a line of a scan surface; comparing a first zone of the line with a second zone of the line; and determining a lid is open based on the comparison, the lid being to cover the scan surface” as recited in independent claim 11.
Dependent claims 2-5, 7-10 and 12-15 are allowed for being dependent on allowable independent claims 1, 6 and 11, respectively.
Claims 1-15 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677